UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-20540 ON ASSIGNMENT, INC. (Exact name of registrant as specified in its charter) Delaware 95-4023433 (State of Incorporation) (I.R.S. Employer Identification No.) 26745 Malibu Hills Road, Calabasas, CA (Address of principal executive offices) (Zip Code) (818) 878-7900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No At October 31, 2011, the total number of outstanding shares of the Company’s Common Stock ($0.01 par value) was 36,865,528. 1 ON ASSIGNMENT, INC. AND SUBSIDIARIES Index PART I – FINANCIAL INFORMATION Item 1 – Condensed Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three and Nine Months Ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 7 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 – Quantitative and Qualitative Disclosures about Market Risks 24 Item 4 – Controls and Procedures 24 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 25 Item 1A – Risk Factors 25 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 – Defaults Upon Senior Securities 25 Item 4 – Removed and Reserved 25 Item 5 – Other Information 25 Item 6 – Exhibits 26 Signatures 27 2 PARTI - FINANCIAL INFORMATION Item 1 — Condensed Consolidated Financial Statements (Unaudited) ON ASSIGNMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Dollars in thousands, except per share data) September 30, 2011 December 31, 2010 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $2,676 and $2,175, respectively Advances and deposits Prepaid expenses Prepaid income taxes Deferred income tax assets Other Total current assets Property and equipment, net Goodwill Identifiable intangible assets, net Other long-term assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Current portion of long-term debt $ $ Accounts payable Accrued payroll and contract professional pay Deferred compensation Workers’ compensation and medical malpractice loss reserves Income taxes payable Current portion of accrued earn-outs Other Total current liabilities Deferred income tax liabilities Long-term debt Accrued earn-outs Other long-term liabilities Total liabilities Commitments and Contingencies (Note 9) Stockholders’ Equity: Preferred Stock, $0.01 par value, 1,000,000 shares authorized, no shares issued or outstanding — — Common Stock, $0.01 par value, 75,000,000 shares authorized, 36,874,501 and 36,398,811 issuedand outstanding, respectively Paid-in capital Retained earnings (accumulated deficit) ) Accumulated other comprehensive (loss) income ) 4 Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See notes to condensed consolidated financial statements. 3 ON ASSIGNMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenues $ Cost of services Gross profit Selling, general and administrative expenses Operating income Interest expense ) Interest income 18 7 39 71 Income before income taxes Provision for income taxes Net income $ Earnings per share: Basic $ Diluted $ Number of shares and share equivalents used to calculate earnings per share: Basic Diluted Reconciliation of net income to comprehensive income: Net income $ Changes in fair value of derivative, net of tax of $67 and $261 for the three and nine monthsended September 30, 2011, respectively ) — ) — Foreign currency translation adjustment ) ) ) Comprehensive income $ See notes to condensed consolidated financial statements. 4 ON ASSIGNMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Nine Months Ended September 30, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangible assets Provision for doubtful accounts and billing adjustments Stock-based compensation Amortization of deferred loan costs Loss (gain) on officers’ life insurance policies ) Gross excess tax benefits from stock-based compensation ) ) Loss (gain) on disposal of property and equipment 22 ) Settlement of earn-out ) - Workers’ compensation and medical malpractice provision Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable ) ) Prepaid expenses Prepaid income taxes Accounts payable Accrued payroll and contract professional pay Income taxes payable Deferred compensation ) 96 Workers’ compensation and medical malpractice loss reserves ) ) Tenant improvement allowances - Other ) Net cash provided by operating activities Cash Flows from Investing Activities: Purchase of property and equipment ) ) Net cash paid for acquisitions ) ) Other Net cash used in investing activities ) ) Cash Flows from Financing Activities: Principal payments of long-term debt ) - Proceeds from borrowings on revolving credit facility - Proceeds from stock transactions Payments of employment taxes related to release of restricted stockawards ) ) Gross excess tax benefits from stock-based compensation 88 Repurchase of common stock ) - Payments of accrued earn-outs ) - Other ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Period $ $ (continued) 5 Nine Months Ended September 30, Supplemental Disclosure of Cash Flow Information: Cash paid (received) for: Income taxes, net of refunds $ $ ) Interest $ $ Supplemental Disclosure of Non-Cash Investing Transactions: Accrued earn-outs $ $ Acquisition of property and equipment through accounts payable $ $ (concluded) See notes to condensed consolidated financial statements. 6 ON ASSIGNMENT, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Financial Statement Presentation and Accounting Standards Updates. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information, the instructions to Form 10-Q and RegulationS-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. The information reflects all normal and recurring adjustments which, in the opinion of management, are necessary for a fair presentation of the financial position of On Assignment, Inc. and its subsidiaries (the Company) and its results of operations for the interim dates and periods set forth herein. The results for the nine months ended September 30, 2011 are not necessarily indicative of the results to be expected for the full year or any other period. The Company has evaluated subsequent events after the balance sheet date through the issuance date for appropriate accounting and disclosure. This Quarterly Report on Form 10-Q should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December31, 2010. The current-term portion of accrued earn-outs of $0.8 million, as of December 31, 2010 has been presented separately from other accrued expenses, to conform to the current presentation. This change in presentation had no effect on the Consolidated Statement of Operations and Comprehensive Income and Consolidated Statement of Cash Flows, as previously reported. Accounting Standards Updates. In September 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No.2011-08, Testing Goodwill for Impairment (Topic 350) — Intangibles—Goodwill and Other (ASU 2011-08), to allow entities to use a qualitative approach to test goodwill for impairment. ASU 2011-08 permits an entity to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying value. If so, it is necessary to perform the currently prescribed two-step goodwill impairment test. Otherwise, the two-step goodwill impairment test is not required. ASU 2011-08 is effective for the Company in the first quarter of fiscal 2013 and earlier adoption is permitted. The adoption of ASU 2011-08 will not have a material impact on the consolidated financial statements. In June 2011, the FASB issued ASU No.2011-05, Presentation of Comprehensive Income (Topic 220) — Comprehensive Income (ASU 2011-05), to require an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of equity. ASU 2011-05 is effective for the Company in the first quarter of fiscal 2013 and should be applied retrospectively. As the Company is already in compliance with this guidance, the adoption of ASU 2011-05 will not have an impact on the consolidated financial statements. In May 2011, the FASB issued ASU No.2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (Topic 820) — Fair Value Measurement (ASU 2011-04), to provide a consistent definition of fair value and ensure that the fair value measurement and disclosure requirements are similar between U.S. Generally Accepted Accounting Principles (GAAP) and International Financial Reporting Standards. ASU 2011-04 changes certain fair value measurement principles and enhances the disclosure requirements particularly for Level 3 fair value measurements. ASU 2011-04 is effective for the Company in the first quarter of fiscal 2012 and should be applied prospectively. The Company is currently evaluating the impact of adopting ASU 2011-04 on the consolidated financial statements. In December 2010, the FASB issued ASU No.2010-29, Disclosure of Supplementary Pro Forma Information for Business Combinations (Topic 805)—Business Combinations (ASU 2010-29), to improve consistency in how the pro forma disclosures are calculated. Additionally, ASU 2010-29 enhances the disclosure requirements and requires description of the nature and amount of any material, nonrecurring pro forma adjustments directly attributable to a business combination. ASU 2010-29 is to be applied prospectively to business combinations for which the acquisition date is after the beginning of the first annual reporting period beginning on or after December 15, 2010. Early adoption is permitted. The Company adopted the disclosure requirements in the first quarter of 2011. See Note 2 for required disclosures. In January 2010, the FASB issued ASU No. 2010-06, Improving Disclosures about Fair Value Measurements (Topic 820) — Fair Value Measurements and Disclosures (ASU 2010-06), which requires new disclosures for fair value measurements and provides clarification for existing disclosure requirements. More specifically, this update will require (a) an entity to disclose separately the amounts of significant transfers in and out of Levels 1 and 2 fair value measurements and to describe the reasons for the transfers; and (b) information about purchases, sales, issuances and settlements to be presented separately (i.e. present the activity on a gross basis rather than net) in the reconciliation for fair value measurements using significant unobservable inputs (Level 3 inputs). This guidance clarifies existing disclosure requirements for the level of disaggregation used for classes of assets and liabilities measured at fair value and requires disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements using Level 2 and Level 3 inputs. The new disclosures and clarifications of existing disclosure were effective for fiscal years beginning after December 15, 2009, except for the disclosure requirements related to the purchases, sales, issuances and settlements in the rollforward activity of Level 3 fair value measurements, which were effective for fiscal years beginning after December 15, 2010. The Company adopted the measurement requirements of this guidance with no impact to the consolidated financial statements. See Note 5 for the disclosures required by this standard. 7 2.Acquisitions. On July 31, 2011, the Company acquired 100 percent of HealthCare Partners (HCP), a privately-owned provider of physician staffing headquartered in Atlanta, Georgia. The primary reasons for the acquisition were to expand the Physician segment business operations geographic coverage and to leverage the Company’s selling, general and administrative (SG&A) infrastructure.The financial results for HCP from the date of the acquisition are included in the Physician segment. From the date of acquisition through September 30, 2011, revenues and net income from HCP were $4.5 million and $34,000, respectively. The estimated purchase price for HCP was approximately $19.1 million consisting of the initial cash payment of $15.7 million and future estimated earn-out payments of $3.4 million (the maximum earn-out is capped at $3.7 million) based on estimated financial performance of HCP through 2013.The estimated future earn-out payments are included in the current portion of accrued earn-outs and accrued earn-outs in the accompanying Consolidated Balance Sheets.Transaction costs related to this transaction totaled approximately $57,000 and were included in SG&A expense. Goodwill is expected to be deductible for tax purposes. The Company utilized its existing cash and proceeds from its senior credit facility to fund the acquisition. See Note 3 for further information on the credit facility. On February 28, 2011, the Company acquired 100 percent of Valesta, a privately-owned provider of specialized clinical research staffing headquartered in Belgium.The primary reasons for the acquisition were to expand the Life Sciences business operations and to leverage the Company’s selling, general and administrative (SG&A) infrastructure.The financial results for Valesta from the date of the acquisition are included in the Life Sciences segment. From the date of acquisition through September 30, 2011, revenues and net income from Valesta were $14.4 million and $0.5 million, respectively. Revenues and net income from Valesta for the three months ended September 30, 2011 were $6.0 million and $0.3 million, respectively. The estimated purchase price for Valesta was approximately $23.7 million consisting of the initial cash payment of $16.8 million and future estimated earn-out payments of $6.7 million (the maximum earn-out is capped at a Euro value of 5.0 million or approximately $6.8 million at September 30, 2011 exchange rates) based on estimated financial performance of Valesta through 2013.The estimated future earn-out payments are included in the current portion of accrued earn-outs and accrued earn-outs in the accompanying Consolidated Balance Sheets.Transaction costs related to this transaction totaled approximately $0.4 million and were included in SG&A expense. Goodwill is not expected to be deductible for tax purposes. The Company utilized its existing cash and proceeds from its senior credit facility to fund the acquisition. See Note 3 for further information on the credit facility. The Company’s allocation of the purchase price for HCP and Valesta is preliminary, as the amounts related to working capital and income taxes are still being finalized. Any measurement period adjustments will be recorded retrospectively to the acquisition date. The following table summarizes (in thousands) our preliminary allocation, subject to finalization during the allocation period, of the purchase price for the HCP and Valesta acquisitions: HCP Valesta Total Current assets $ $ $ Property and equipment Goodwill Identifiable intangible assets Long-term deposits 13 26 39 Total assets acquired $ $ $ Current liabilities $ $ $ Other long-term liabilities 49 - 49 Total liabilities assumed Total purchase price $ $ $ 8 Intangible assets allocated in connection with the preliminary purchase allocation, subject to finalization during the measurement period as necessary, consisted of the following amounts (in thousands): Useful life Intangible asset value HCP Valesta Total Contractor relations 2 - 3years $ $ $ Customer relations 2 - 10 years Non-compete agreements 2 years 20 Trademarks indefinite - Total intangible assets acquired $ $ $ The summary below (in thousands, except for per share data) presents pro forma consolidated results of operations for the nine months ended September 30, 2011 and 2010 as if the acquisitions of HCP and Valesta occurred on January 1, 2010. The pro forma financial information gives effect to certain adjustments, including: the amortization of intangible assets and interest expense on acquisition-related debt and changes in the management fees as a result of the acquisition. Acquisition-related costs of $0.4 million and $57,000, which were expensed in the three months ended March 31, 2011 and the three months ended September 30, 2011, respectively, are assumed to have occurred in 2010. The pro-forma financial information is not necessarily indicative of the operating results that would have occurred if the acquisition had been consummated as of the date indicated, nor are they necessarily indicative of future operating results. Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Operating income $ Net income $ Basic earnings per share $ Diluted earnings per share $ Weighted average number of shares outstanding Weighted average number of shares and dilutive shares outstanding 3.Long-Term Debt.Long-term debt as of September 30, 2011 and December 31, 2010, consisted of the following (in thousands): September 30, 2011 December 31, 2010 Senior Secured Debt: $75 million revolving credit facility, due January 2015 $50 million term loan facility, due January 2015 Total As of September 30, 2011 and December 31, 2010, the Company was in compliance with all of its financial covenants. 4. Derivative Instruments.The Company utilizes derivative financial instruments to manage interest rate risk. The Company does not use derivative financial instruments for trading or speculative purposes, nor does it use leveraged financial instruments. The Company reports its derivative instruments separately as assets and liabilities unless a legal right of set-off exists under a master netting agreement enforceable by law. The Company’s derivative instruments are recorded at their fair value, and are included in other long-term liabilities and other liabilities in the Consolidated Balance Sheets. On February 18, 2011, the Company entered into an interest rate swap agreement to hedge a portion of its interest rate exposure on its senior secured debt. The swap has a notional amount of $25.0 million and fixes a portion of the Company’s base borrowing rate, 9 which is a floating rate based on a LIBOR swap rate that resets periodically.The interest rate swap was designated as a hedging instrument for accounting purposes and is accordingly accounted for as a cash flow hedge. Any unrealized losses on this interest rate swap agreement are included in accumulated other comprehensive income until the periodic interest settlements occur, at which time they will be recorded as interest expense in the Consolidated Statements of Operations and Comprehensive Income. The Company expects to reclassify losses of $0.3 million (pretax) from Accumulated Other Comprehensive Income to interest expense in the Consolidated Statements of Operation within the next twelve months. As a result of the use of derivative instruments, the Company is exposed to risk that the counterparties will fail to meet their contractual obligations. To mitigate the counterparty credit risk, the Company only enters into contracts with carefully selected major financial institutions based upon their credit ratings and other factors, and continually assess the creditworthiness of counterparties. As of September 30, 2011, the counterparty to the interest rate swap had investment grade ratings and has performed in accordance with their contractual obligations. The fair values of derivative instruments in the Consolidated Balance Sheets are as follows (in thousands): Other Liabilities Other Long-Term Liabilities September 30, 2011 December 31, 2010 September 30, 2011 December 31, 2010 Interest rate swap $ $
